                                               Case 20-12821-mkn         Doc 90      Entered 06/23/20 12:22:12     Page 1 of 4




                                         1

                                         2

                                         3

                                         4 Entered on Docket
                                           June 23, 2020
                                       ___________________________________________________________________
                                         5

                                         6   BRETT A. AXELROD, ESQ.
                                             Nevada Bar No. 5859
                                         7   FOX ROTHSCHILD LLP
                                             1980 Festival Plaza Drive, Suite 700
                                         8   Las Vegas, Nevada 89135
                                             Telephone: (702) 262-6899
                                         9
                                             Facsimile: (702) 597-5503
                                        10   Email: baxelrod@foxrothschild.com
                                             [Proposed] Counsel for Debtor
                                        11
                                                                        UNITED STATES BANKRUPTCY COURT
1980 Festival Plaza Drive, Suite 700




                                        12
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)




                                                                                    DISTRICT OF NEVADA
          (702) 262-6899




                                        13

                                        14   In re                                                Case No. BK-S-20-12821-mkn

                                        15            PETERSEN-DEAN, INC.,                        Chapter 11
                                        16
                                                                               Debtor.            ORDER DIRECTING JOINT
                                        17                                                        ADMINISTRATION OF RELATED
                                                                                                  CASES PURSUANT TO
                                        18                                                        BANKRUPTCY RULE 1015(B) AND
                                                                                                  LOCAL RULE 1015
                                        19

                                        20                                                        Hearing Date:   June 22, 2020
                                                                                                  Hearing Time:   9:30 a.m.
                                        21
                                        22

                                        23           The Emergency First Day Motion for Order Directing Joint Administration of Related
                                        24   Cases Pursuant to Bankruptcy Rule 1015(b) and Local Rule 1015 (the “Motion”), filed by Petersen-
                                        25   Dean, Inc., in the above-captioned chapter 11 case, came on for hearing before the undersigned
                                        26   United States Bankruptcy Judge at the above-referenced time and place. Appearances were made as
                                        27   noted in the record for the hearing.
                                        28
                                                                                              1
                                             Active\111666270
                                              Case 20-12821-mkn            Doc 90    Entered 06/23/20 12:22:12       Page 2 of 4




                                        1           Having read and considered the Motion, and the accompanying Memorandum of Points and
                                        2   Authorities, and having considered the other matters submitted to the Court in connection with the
                                        3   Motion; and it appearing that the limited notice given of the Motion was appropriate under the
                                        4   particular circumstances presented; and good cause appearing,
                                        5           IT IS HEREBY ORDERED THAT:
                                        6           1.         The Motion is hereby granted;
                                        7           2.         The chapter 11 cases of Beachhead Roofing & Supply, Inc.; California Equipment
                                        8   Leasing Association, Inc.; Fences 4 America, Inc.; James Petersen Industries, Inc.; PD Solar, Inc.;
                                        9   Petersen Roofing and Solar LLC; Petersen-Dean, Inc.; PetersenDean Hawaii LLC; PetersenDean
                                       10   Roofing and Solar Systems, Inc.; PetersenDean Texas, Inc.; Red Rose, Inc.; Roofs 4 America, Inc.;
                                       11   Solar 4 America, Inc.; Sonoma Roofing Services, Inc.; TD Venture Fund, LLC; and Tri-Valley
1980 Festival Plaza Drive, Suite 700




                                       12   Supply, Inc. shall hereafter be jointly administered under the Red Rose, Inc. case pursuant to
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   Federal Rule of Bankruptcy Procedure 1015(b);
                                       14           3.         The joint caption page attached hereto as Exhibit “A” is hereby approved; and
                                       15           4.         The Clerk of the Court shall file and maintain all of the pleadings under a single
                                       16   docket under the Red Rose, Inc. case. Each Debtor, however, shall maintain a separate claims
                                       17   register and shall file its own monthly operating reports in its respective Chapter 11 case.
                                       18
                                       19   Respectfully submitted by:
                                       20   FOX ROTHSCHILD LLP
                                       21   By:   /s/Brett A. Axelrod
                                               BRETT A. AXELROD, ESQ.
                                       22      Nevada Bar No. 5859
                                       23      1980 Festival Plaza Drive, Suite 700
                                               Las Vegas, Nevada 89135
                                       24   [Proposed] Counsel for Debtor

                                       25
                                       26
                                       27
                                       28
                                                                                                2
                                            Active\111666270
                                              Case 20-12821-mkn           Doc 90     Entered 06/23/20 12:22:12         Page 3 of 4




                                            APPROVED/DISAPPROVED:
                                        1
                                            OFFICE OF THE UNITED STATES TRUSTEE
                                        2
                                        3   By       /s/Edward M. McDonald Jr.
                                                 EDWARD M. MCDONALD JR.
                                        4        Trial Attorney for Tracy Hope Davis,
                                                 United States Trustee
                                        5        Foley Federal Building
                                                 300 Las Vegas Boulevard South, Suite 4300
                                        6
                                                 Las Vegas, Nevada 89101
                                        7
                                        8
                                        9               CERTIFICATION OF COUNSEL PURSUANT TO LOCAL RULE 9021
                                       10
                                                 In accordance with Local Rule 9021, counsel submitting this document certifies as follows:
                                       11
                                                               The Court has waived the requirement of approval in LR 9021(b)(1).
1980 Festival Plaza Drive, Suite 700




                                       12
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP




                                                               No party appeared at the hearing or filed an objection to the motion
       (702) 597-5503 (fax)
          (702) 262-6899




                                       13
                                                               I have delivered a copy of this proposed order to all counsel who
                                       14                      appeared at the hearing, any unrepresented parties who appeared at the
                                                               hearing, and each has approved or disapproved the order, or failed to
                                       15
                                                               respond, as indicated below:
                                       16
                                                                 EDWARD M. MCDONALD JR.
                                       17                        TRIAL ATTORNEY
                                                                 OFFICE OF THE UNITED STATES
                                       18                        TRUSTEE
                                       19                          Approved / Disapproved
                                       20
                                       21                      I certify that this is a case under Chapter 7 or 13, that I have served a
                                                               copy of this order with the motion pursuant to LR 9014(g), and that no
                                       22                      party has objected to the form or content of the order.
                                       23                                                      ###
                                       24

                                       25
                                       26
                                       27
                                       28
                                                                                                 3
                                            Active\111666270
                                              Case 20-12821-mkn          Doc 90     Entered 06/23/20 12:22:12      Page 4 of 4




                                        1                                              EXHIBIT A
                                        2
                                                                     **PROPOSED JOINT CAPTION**
                                        3
                                            BRETT A. AXELROD, ESQ.
                                        4   Nevada Bar No. 5859
                                            FOX ROTHSCHILD LLP
                                        5
                                            1980 Festival Plaza Drive, Suite 700
                                        6   Las Vegas, Nevada 89135
                                            Telephone: (702) 262-6899
                                        7   Facsimile: (702) 597-5503
                                            Email: baxelrod@foxrothschild.com
                                        8   [Proposed] Counsel for Debtors

                                        9                              UNITED STATES BANKRUPTCY COURT

                                       10                                         DISTRICT OF NEVADA

                                       11   In re                                                  Case No. BK-S-20-12814-mkn
1980 Festival Plaza Drive, Suite 700




                                       12           RED ROSE, INC.,                                Jointly Administered with
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP




                                                                                                   Case No. BK-S-20-12815-mkn
       (702) 597-5503 (fax)
          (702) 262-6899




                                       13             Affects Beachhead Roofing and Supply, Inc.   Case No. BK-S-20-12816-mkn
                                                      Affects California Equipment Leasing         Case No. BK-S-20-12818-mkn
                                       14              Association, Inc.                           Case No. BK-S-20-12819-mkn
                                                      Affects Fences 4 America, Inc.               Case No. BK-S-20-12820-mkn
                                       15             Affects James Petersen Industries, Inc.      Case No. BK-S-20-12821-mkn
                                                      Affects PD Solar, Inc.                       Case No. BK-S-20-12822-mkn
                                       16
                                                      Affects Petersen Roofing and Solar LLC       Case No. BK-S-20-12823-mkn
                                       17             Affects Petersen-Dean, Inc.                  Case No. BK-S-20-12824-mkn
                                                      Affects PetersenDean Hawaii LLC              Case No. BK-S-20-12825-mkn
                                       18             Affects PetersenDean Roofing and Solar       Case No. BK-S-20-12826-mkn
                                                       Systems, Inc.                               Case No. BK-S-20-12827-mkn
                                       19             Affects PetersenDean Texas, Inc.             Case No. BK-S-20-12829-mkn
                                                      Affects Red Rose, Inc.                       Case No. BK-S-20-12831-mkn
                                       20             Affects Roofs 4 America, Inc.                Case No. BK-S-20-12833-mkn
                                                      Affects Solar 4 America, Inc.
                                       21             Affects Sonoma Roofing Services, Inc.
                                                      Affects TD Venture Fund, LLC                 Chapter 11
                                       22
                                                      Affects Tri-Valley Supply, Inc.
                                       23             Affects All Debtors                          ORDER DIRECTING JOINT
                                                                                                   ADMINISTRATION OF RELATED
                                       24                                                          CASES PURSUANT TO
                                                                                                   BANKRUPTCY RULE 1015(B) AND
                                       25                                                          LOCAL RULE 1015

                                       26                                                          Hearing Date:   June 22, 2020
                                                                                                   Hearing Time:   9:30 a.m.
                                       27
                                       28
                                                                                               4
                                            Active\111666270
